DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.

Starting on page 11 of the Remarks, Applicant contends that the combination of Zhang, U.S. Publication No. 2016/0308638 in view of Milton et al, U.S. Publication No. 2003/0161635 does not teach all the features of the independent claims. Applicant repeats part of claim 1 and bolds certain sections to indicate that those were the features that were allegedly missing in the references, but then on page 12 seems to argue against different features that were in regular type in the repeated claim language. 

On page 12, Applicant argues that Milton does not teach "a first demultiplexer configured to demultiplex a wavelength-multiplexed optical signal input from the 

The final sentence of the second paragraph of page 12 seems to indicate that because no other signal from the demux 10 is transmitted to mux 11 in Milton Figure 3, then the claimed features are not taught. Using the present claim language in claim 1, Milton Figure 3 clearly shows a first demultiplexer 10 configured to demultiplex a wavelength multiplexed optical signal 2 into a first wavelength-multiplexed optical signal 12 and a second wavelength-multiplexed optical signal 13 and a first multiplexer 11 configured to multiplex the second wavelength-multiplexed signal 13 and a fifth wavelength-multiplexed optical signal 18 from the optical add/drop circuit (elements 14-18). 

If it’s Applicant’s contention that because earlier in claim 1 the fifth wavelength-multiplexed optical signal is defined as having a fourth wavelength-multiplexed optical signal included in the first wavelength-multiplexed optical signal, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2016/0309638 in view of Milton et al, U.S. Publication No. 2003/0161635.

Regarding claim 9, Zhang teaches an optical submarine cable system (see Zhang Figure 1 and paragraph [0004]) comprising: 

a first terminal station, a second terminal station, and a third terminal station (see Figure 1, Stations A, C, and B, respectively) each of which is capable of outputting a wavelength-multiplexed optical signal (see paragraph [0003]); and 

a submarine branching apparatus coupled with the first terminal station, the second terminal station, and the third terminal station through an optical submarine cable (see Figure 1, OADM-BU and paragraph [0003]), wherein the submarine branching apparatus includes: 

an optical add/drop circuit (see Figure 1, top OADM) configured to output at least a third wavelength-multiplexed optical signal included in a first wavelength multiplexed signal to the second terminal station (see Figure 9, which is an embodiment of the OADM of Figure 1, where the first wavelength multiplexed signal is at the input and shown as three blocks and the third wavelength-multiplexed signal is the middle block output through the drop) and Amendment dated February 7, 2020First Preliminary Amendmentoutput a fifth wavelength-multiplexed optical signal acquired by multiplexing (see Figure 9, where the fourth wavelength-multiplexed signal is output from BBF and the wavelength-multiplexed optical signal is input through the add); and 

output the multiplexed signal to the third terminal station (see Figure 9, signal at the output).

Zhang does not expressively teach wherein the submarine branching apparatus includes:

a first demultiplexer configured to demultiplex a first wavelength-multiplexed optical input signal from the first terminal station into a first wavelength-multiplexed optical signal having a first wavelength band and a second wavelength-multiplexed optical signal having a second wavelength band; and 

a first multiplexer configured to multiplex the second wavelength-multiplexed optical signal input from the first demultiplexer and the fifth wavelength-multiplexed optical signal input from the optical add/drop circuit, and output the multiplexed signal to the third terminal station.

(see Milton Figure 3 where the circuit comprises elements 12, 18, and 14) as taught in Zhang including 

a first demultiplexer configured to demultiplex a first wavelength-multiplexed optical input signal into a first wavelength-multiplexed optical signal having a first wavelength band and a second wavelength-multiplexed optical signal having a second wavelength band (see Figure 3, demux 10 were the first wavelength band is the added/drop band and the second wavelength band is the pass-through band); and 

a first multiplexer configured to multiplex the second wavelength-multiplexed optical signal input from the first demultiplexer and the fifth wavelength-multiplexed optical signal input from the optical add/drop circuit, and output the multiplexed signal (see Figure 3, mux 11 with pass-through band and signal multiplexed from converters 14 at filter 18).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having pass-through bands not affected by an optical add/drop circuit as taught in Milton with the system taught in Zhang, the motivation being allow bands to not have any intervention between intermediate branching stations thereby allowing the connects to be protocol independent (see Milton paragraph [0040]).
Independent claims 1 and 17 recite similar limitations as claim 9, and are rejected under similar rationale. 

Regarding claim 10, Zhang in view of Milton teaches all the limitations of claim 9, and further teaches wherein the optical add/drop circuit includes:

a first branching circuit configured to split the first wavelength-multiplexed optical signal input from the first demultiplexer into a first optical branch signal and a second optical branch signal (see Zhang Figure 9, splitter as combined with Milton Figure 3); 

a first optical filter configured to transmit the fourth wavelength-multiplexed optical signal included in the first optical branch signal (see Zhang Figure 9, BBF); and 

a second multiplexing circuit configured to output the fifth wavelength-multiplexed optical signal acquired by multiplexing the fourth wavelength-multiplexed optical signal input from the first optical filter and the second wavelength-multiplexed optical input signal from the second terminal station (see Zhang Figure 9, WDM3), the optical add/drop circuit outputs the third wavelength-multiplexed optical signal included in the second optical branch signal to a second terminal station (see Figure 9, middle block signal from splitter is eventually dropped).
Claims 2 and 18 recite similar limitations as claim 10, and are rejected under similar rationale. 

Regarding claim 11, Zhang in view of Milton teaches all the limitations of claim 10, and further teaches wherein the optical add/drop circuit includes: 

a second demultiplexer configured to demultiplex the second optical branch signal into the third wavelength-multiplexed optical signal and a sixth wavelength-multiplexed optical signal (see Zhang Figure 9, WDM1 where the sixth wavelength-multiplexed optical signal is the first and third blocks); 

a processor configured to perform waveform processing on the sixth wavelength-multiplexed optical signal input from the second demultiplexer (see Zhang Figure 9, coupler with loop and paragraph [0130]); and 

a third multiplexer configured to multiplex the third wavelength-multiplexed optical signal input from the second demultiplexer and the sixth wavelength-multiplexed optical signal having undergone the waveform processing, and output the multiplexed signal to the second terminal station (see Zhang Figure 9, WDM2).

Claims 3 and 19 recite similar limitations as claim 11, and are rejected under similar rationale. 

s 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2016/0309638 in view of Milton et al, U.S. Publication No. 2003/0161635 and Nashimoto et al, U.S. Publication No. 2012/0243879.

Regarding claim 12, Zhang in view of Milton teaches all the limitations of claim 10, but does not expressively teach wherein the optical add/drop circuit includes: a second branching circuit configured to split the second wavelength-multiplexed optical input signal from the second terminal station into a third optical branch signal and a fourth optical branch signal;  9ActiveUS 178058202v.1Amendment dated February 7, 2020 First Preliminary Amendmenta second optical filter configured to transmit a dummy signal included in the third optical branch signal; and a fourth multiplexer configured to multiplex the third wavelength-multiplexed optical signal and a dummy signal input from the second optical filter, and output the multiplexed signal to the second terminal station.

However, Nashimoto in a similar invention in the same filed of endeavor teaches a system comprising a first terminal station, a second terminal station, and a third terminal station (see Nahsimoto Figure 2, stations 210, 270, and 250 respectively) each of which is capable of outputting a wavelength-multiplexed optical signal (see paragraph [0003]); and a submarine branching apparatus coupled with the first terminal station, the second terminal station, and the third terminal station (see Figure 2, submarine branching unit 230) comprising an optical add/drop circuit (see Figure 2, OADM circuit 231) sending a third wavelength-multiplexed signal to the second terminal station (see Figure 3, , which is an embodiment of OADM circuit 231 of Figure 2, signal 321) as taught in Zhang in view of Milton wherein the optical add/drop circuit includes: 

a second branching circuit configured to split the second wavelength-multiplexed optical input signal from the second terminal station into a third optical branch signal and a fourth optical branch signal (see Figure 3, splitter 235 where third branch signal goes to the left and the fourth branch signal goes upward);  9ActiveUS 178058202v.1Amendment dated February 7, 2020 

First Preliminary Amendmenta second optical filter configured to transmit a dummy signal included in the third optical branch signal (see Figure 3, filter 236 and paragraph [0060]); and 

a fourth multiplexer configured to multiplex the third wavelength-multiplexed optical signal and a dummy signal input from the second optical filter, and output the multiplexed signal to the second terminal station (see Figure 3, output from coupler 237 and paragraph [0061]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of combining dummy light sent from the second terminal station with light being sent to the second terminal station as taught in Nashimoto with the system taught in Zhang in view of Milton, the motivation being to ensure the transmission quality of the received light is high (see Nashimoto paragraph [0004]) while being able to control the power of the dummy light easily (see Nashimoto paragraph [0007]).
Claims 4 and 20 recite similar limitations as claim 12, and are rejected under similar rationale. 

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2016/0309638 in view of Milton et al, U.S. Publication No. 2003/0161635; Duerksen et al, U.S. Patent No. 6,307,986; and Frisch, WO 2017/093751 (citations given to U.S. Publication No. 2018/0278326 which is the national stage entry of the reference).

Regarding claim 13, Zhang in view of Milton teaches all the limitations of claim 9, but does not expressively teach a failure detector configured to detect a failure of a transmission line over which at least one of the first, second, third, fourth, and fifth wavelength-multiplexed optical signals are transmitted, wherein, in response to detection of a failure by the failure detector, the optical add/drop circuit is capable of changing a wavelength band to be multiplexed and demultiplexed, and outputting the first wavelength-multiplexed optical signal input from the first demultiplexer to the first multiplexer.

However, Duerksen in a similar invention in the same field of endeavor teaches a system with an optical add/drop circuit (see Duerksen Figure 5) as taught in Zhang in view of Milton comprising 

(see claim 1, clause 7 referring to means for detecting strength of an optical channel), wherein, in response to detection of a failure by the failure detector, the optical add/drop circuit is capable of changing a wavelength band to be multiplexed and demultiplexed (see claim 1, clause 8 referring to switching from work to protect transponders and column 6, lines 6-10. As shown in Figure 5, multiple work transmitters and receive transponders are present so the different bands would be multiplexed and demultiplexed).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of an optical add/drop circuit capable of multiplexing and demultiplexing a different band as taught in Duerksen with the system taught in Zhang in view of Milton, the motivation being to offer more robust protection in case of a fiber cut.

Zhang in view of Milton and Duerksen does not expressively teach wherein in response to the detection of a failure by the failure detector

outputting the first wavelength-multiplexed optical signal input from the first demultiplexer to the first multiplexer.

(see Frisch Figure 11, locations 101, 103, and 102 respectively) each of which is capable of outputting a wavelength-multiplexed optical signal (see paragraph [0047]); and a submarine branching apparatus coupled with the first terminal station, the second terminal station, and the third terminal station (see Figure 11, branching unit 150 and paragraph [0070]) and a failure detector detecting a failure (see paragraph [0066]) as taught in Zhang in view of Milton and Duerksen wherein in response to the detection of a failure by the failure detector

outputting an input first wavelength-multiplexed optical signal without dropping or adding signals to the first wavelength-multiplexed optical signal (see paragraph [0064]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of allowing a signal to pass through a submarine branching unit when a fault is detected as taught in Frisch with the system taught in Zhang in view of Milton and Duerksen, the motivation being to prevent signals from being sent to a station that has a fiber cut between it and the submarine branching unit thereby allowing the fiber to be safely repaired.

(see Frisch Figure 11 as combined with Milton Figure 3).

Claims 5 and 21 recite similar limitations as claim 13, and are rejected under similar rationale. 

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2016/0309638 in view of Milton et al, U.S. Publication No. 2003/0161635 and Frisch, WO 2017/093751 (citations given to U.S. Publication No. 2018/0278326 which is the national stage entry of the reference).

Regarding claim 14, Zhang in view of Milton teaches all the limitations of claim 9, but does not expressively teach a first switch; a second switch; and 10 ActiveUS 178058202v.1a failure detector configured to detect a failure of a transmission line over which the wavelength-multiplexed optical input signal is transmitted, wherein, in response to detection of a failure by the failure detector, the first switch is capable of switching a signal path from the first demultiplexer to the second switch and outputting the first wavelength-multiplexed optical input signal from the first terminal station to the second switch, and the second switch is capable of switching a signal path from the first multiplexer to the first switch and outputting the first wavelength-multiplexed optical input signal from the first switch to the third terminal station.
(see Frisch Figure 11, locations 101, 103, and 102 respectively) each of which is capable of outputting a wavelength-multiplexed optical signal (see paragraph [0047]); and a submarine branching apparatus coupled with the first terminal station, the second terminal station, and the third terminal station (see Figure 11, branching unit 150 and paragraph [0070]) as taught in Zhang in view of Milton comprising 

a first switch; a second switch (see Figure 11, switches 221 and 222 and paragraph [0062]); and  10 

ActiveUS 178058202v.1a failure detector configured to detect a failure of a transmission line over which a wavelength-multiplexed optical signal is transmitted (see paragraph [0066]), wherein, in response to detection of a failure by the failure detector, the first switch is capable of switching a signal path from the input to the second switch and outputting a wavelength-multiplexed optical signal input from the first terminal station to the second switch (see Figure 11, path for signal from 101 to switch 222), and the second switch is capable of switching a signal path from the input to the first switch and outputting a wavelength-multiplexed optical signal input from the first switch to the third terminal station (see Figure 11, output from switch 222 to 102 and paragraph [0066]).



Zhang in view of Milton and Frisch teaches 

the first switch is capable of switching a signal path from the first demultiplexer;
and the second switch is capable of switching a signal path from the first multiplexer (see Frisch Figure 11 as combined with Milton Figure 3).

Claims 6 and 22 recite similar limitations as claim 14, and are rejected under similar rationale. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Publication No. 2016/0309638 in view of Milton et al, U.S. Publication No. 2003/0161635 and Nakashima et al, U.S. Publication No. 2013/0071104.

Regarding claim 15, Zhang in view of Milton teaches all the limitations of claim 9, but does not expressively teach a controller configured to detect a control signal superposed on the first wavelength-multiplexed optical input signal from the first 

However, Nakashima in a similar invention in the same field of endeavor teaches a system with an optical add/drop circuit (see Nakashima Figure 3 and paragraph [0020]) receiving a signal from a first station (see Figure 2) as taught in Zhang in view of Milton further comprising 

a controller configured to detect a control signal superposed on a wavelength-multiplexed optical signal input from the first station (see Figure 3, OSC 18W and CPU 20 and paragraph [0057]), wherein the controller controls the optical add/drop circuit, based on the control signal (see paragraph [0074]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of a controller controlling the optical add/drop circuit based on a control signal as taught in Nakashima with the system taught in Zhang in view of Milton, the motivation being to allow decentralized control in the system. 

Claim 7 recites similar limitations as claim 15, and is rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637